         Case 1:21-cv-07344-DLC Document 15 Filed 09/13/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 AEGIS CAPITAL CORP,                    :
                                        :                21cv7344 (DLC)
                          Plaintiff,    :
                                        :                     ORDER
                -v-                     :
                                        :
 GREENWICH LIFESCIENCES, INC.,          :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     On September 10, 2021, the Court ordered Snehal Patel, the

CEO of defendant Greenwich Lifesciences, Inc. (“Greenwich”), to

cease submitting communications ex parte to the chambers e-mail

inbox.    Between September 10 and September 13, the chambers e-

mail inbox has received three more communications with attached

documents from Patel.       Accordingly, it is hereby

     ORDERED that plaintiff’s counsel promptly serve copies of

the Orders of September 10 and today’s Order on Greenwich and

Patel.
         Case 1:21-cv-07344-DLC Document 15 Filed 09/13/21 Page 2 of 2



     IT IS FURTHER ORDERED that the hearing of September 15,

scheduled for 11:00 a.m., will be conducted by telephone.                To

participate in the hearing, the defendant must be represented by

counsel at the hearing and that attorney must file a notice of

appearance on behalf of the corporation in advance of the

hearing.

     IT IS FURTHER ORDERED that the parties shall use the

following dial-in instructions for the telephone conference:

     Dial-in:           888-363-4749

     Access code:       4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

SO ORDERED:

Dated:       New York, New York
             September 13, 2021

                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge




                                       2
